                 Case 19-51175-LSS           Doc 15     Filed 05/27/20       Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                              Chapter 11
In Re:

FURIE OPERATING ALASKA, LLC, et al.,1                         Case No. 19-11781 (LSS)
                                                              (Jointly Administered)
                         Debtors.

SHELF DRILLING OFFSHORE RESOURCES
LIMITED II,                                                   Adv. Proc. No. 19-51175 (LSS)

                         Plaintiff,                           (Removed from the Superior Court for
                                                              the State of Alaska, Third Judicial
         v.                                                   District at Anchorage, Case No. 3AN-
                                                              18-07123CI; transferred from U.S.B.C.
CORNUCOPIA OIL & GAS COMPANY LLC,                             D. Alaska, Adv. No. 19-90009 - GS)
FURIE OPERATING ALASKA LLC, CORSAIR
OIL & GAS LLC, AND ENERGY CAPITAL                             Related Adv. Dkt. Nos. 4, 7, __
PARTNERS MEZZANINE OPPORTUNITIES
FUND LP,
                         Defendants.

 ORDER GRANTING SHELF DRILLING’S MOTION TO SEVER, RETRANSFER AND
  REMAND, OR IN THE ALTERNATIVE TO ABSTAIN FROM HEARING, CLAIMS
          AGAINST NON-DEBTOR ENERGY CAPITAL PARTNERS
                 MEZZANINE OPPORTUNITIES FUND LP

         Upon the motion (the “Motion”)2 of Shelf Drilling Offshore Resources Limited II (“Shelf

Drilling”) for entry of an order (this “Order”) severing, retransferring and remanding, or in the

alternative to abstain from hearing, Shelf Drilling’s claims against non-debtor Energy Capital

Partners Mezzanine Opportunities Fund LP (“ECP”) to the Bankruptcy Court for the District of

Alaska and the Superior Court of the State of Alaska, as more fully described in the Motion; and


1
         The Debtors, together with the last four digits of each Debtor’s federal tax identification number,
         are: Furie Operating Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and
         Corsair Oil & Gas LLC (8012). The location of the Debtors’ corporate headquarters and the
         service address for all Debtors is 188 W. Northern Lights Blvd. Suite 620, Anchorage, Alaska
         99503.
2
         Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them
         in the Motion.
                Case 19-51175-LSS        Doc 15      Filed 05/27/20      Page 2 of 3




the Court having found that it has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334; and the Court having found that this Motion is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and the Court having found that the relief requested in the Motion is in the interests

of justice; and the Court having found that Shelf Drilling provided appropriate notice of the

Motion; and the Court having reviewed the Motion and all pleadings and papers filed in support

thereof; and the Court having noted that no opposition has been filed thereto; and upon all of the

proceedings had before the Court, and after due deliberation and sufficient cause appearing

therefor, it is hereby:

        ORDERED, ADJUDGED, AND DECREED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      All claims against ECP set forth in this adversary proceeding (the “Severed

Claims”) are severed from claims against the Debtors. The Severed Claims shall be deemed to

constitute a separate adversary proceeding for purposes of this Order.

        3.      The Severed Claims are hereby remanded to the Anchorage Superior Court of the

State of Alaska, where they were originally filed.

        4.      Shelf Drilling is authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion, including without limitation filing

an appropriate complaint or amended complaint in the Adversary Proceeding or in a separate

proceeding involving only the Severed Claims.

        5.      Notice of the Motion was good and sufficient notice of such Motion, and the

requirements of Bankruptcy Rule 2002 and the Local Rules are satisfied by such notice.

        6.      Subject to further orders of the Court, the Court retains jurisdiction over claims

against the Debtors set forth in this Adversary Proceeding.



                                                 2
         Case 19-51175-LSS         Doc 15      Filed 05/27/20    Page 3 of 3




 7.      The Court retains jurisdiction with respect to interpretation of this Order.




                                               LAURIE SELBER SILVERSTEIN
Dated: May 27th, 2020                          UNITED STATES BANKRUPTCY JUDGE
Wilmington, Delaware                       3
